DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-24 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-16 of U.S. Patent No. 10152718 and 10356091. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Claims 1, 12, and 18 of the instant application ‘220 broadly recite a communication server device with similar features to limitations of claim 1 and 14 of ‘718. Thus, it would have been obvious for a person of ordinary skill in the art the claimed invention of ‘220 is a broader variation to the claims 1 and 14 of ‘718.
Claims 1, 12, and 18 of the instant application ‘220 broadly recite a communication device with similar features to limitations of claim 1 of ‘091. Thus, it would have been obvious for a person of ordinary skill in the art the claimed invention of ‘220 is a broader variation to the claim 1 of ‘091.

3.	Claims 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/220,317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 12, and 18 of the instant application ‘220 broadly recite a communication device with similar features to limitations of claim 1 of ‘317. Thus, it would have been obvious for a person of ordinary skill in the art the claimed invention of ‘220 is a broader variation to the claim 1 of ‘317.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being Brands, et al. by [US 20170034160].
As per claim 1:	Brands teach a communication server device comprising: 
an agent interface configured for a human agent to communicate between the agent interface and a remote client; [Brands: para 0016; people calling each other in a voice communication over a network such as in a phone conference]
enhancement logic configured to receive a communication from the remote client via a first communication channel and to execute application logic on the remote client [Brands: para 0014-0015; systems/devices for pairing and authorizing devices for real-time collaboration applications as well as software for implementing such methods. Thus, provide participants of a phone conference and their devices between the remote devices mutually, and provide a human-assisted authorization of data channels. See also para 0024; two or more remote participants in a live, bi-directional audio communication e.g. conversation such as in a phone call, a phone conference or a video conference can make use of a system, or method to setup a secure communication channel and exchange confidential information by using audio signature matching, such with audio fingerprinting units that are fed the audio signal of the conversation from each participant. See also para 0041. Per BRI, the “enhancement logic” may involve communication of a client via a channel per se], the application logic being configured to open a second communication channel between a device locally [Brands: 0079 (and claim 47), 0192-0195; shows the communication ability of locally connected device to a remote client (or devices) via various channels (connections) involving an I/O] connected to the remote client and the server device using an identifier stored on the remote client [Brands: para 0055-0063; includes various applications for communication between devices (i.e. remote and server). See para 0066-0083; IP address, user ID token, URL or URI, OpenID, phone number can be given the broadest reasonable interpretation (BRI) for “identifier”. See also para 0055, 0114-0118; per BRI, the “application logic” can be any form of software or program that may connect or establish communication, e.g. software application supporting a human voice audio connection or sharing applications to set up additional secure communication channels for the sharing of electronic data], the second communication channel having an enhanced communication functionality relative to the first communication channel; and [Brands: para 0015, 0192, 0211, 0462; per BRI, “an enhanced communication functionality” may include encrypted channel (vs. regular or unencrypted channel) or digital form (vs. over analog), as these types of channels enhances security and reliability]
a processor configured to execute at least the enhancement logic. [Brands: para 0055, 0062, 0192-0196]
Claim 2:  Brands: para 0099, 0324; discussing the device of claim 1 wherein the enhancement logic is configured to execute the application logic on the remote client by sending a command via a third communication channel.
Claim 3:  Brands: para 0099-0106; discussing the device of claim 2 wherein the command sent via the third communication channel is sent using the identifier of the remote client received via the first communication channel.
Claim 4:  Brands: para 0100; discussing the device of claim 1 wherein the enhanced communication functionality includes an ability to send data using an internet protocol address.
Claim 5:  Brands: para 00; discussing the device of claim 1 wherein the agent interface is further configured for the human agent to initiate a request for information from the remote client, and further including request logic configured to send the request to the remote client and to receive a response to the request, the request including a command.
Claim 6:  Brands: para 0096-0100; discussing the device of claim 1 wherein the agent interface is further configured for the human agent to send commands to the application executing on the remote client.
Claim 7:  Brands: para 0016, 0027; discussing the device of claim 1 further comprising authentication logic configured to authenticate a user of the remote client via the second communication channel.
Claim 8:  Brands: para 0095-0105, 0329-0336, 0447; discussing the device of claim 1 further comprising account identification logic configured to associate the identifier of the remote client with an identifier of an account of the user, wherein the identifier of the account of the user is received from the remote client via the second communication channel.
Claim 9:  Brands: para 0036, 0091-0092; discussing the device of claim 1 wherein the enhancement logic is configured to keep both the first communication channel and the second communication channel at the same time.
Claim 10:  Brands: para 0041, 0062; discussing the device of claim 1 wherein the enhancement logic is configured to download the application logic to the remote client.
Claim 11:  Brands: para 0027; discussing the device of claim 1 wherein the enhancement logic is configured to execute the application logic on the remote client using an SMS or MMS message.
As per claim 12:	Brands teach an access device comprising: 
an I/O configured for the access device to communicate with a remote server via at least a first communication channel and a second communication channel [Brands: 0079 (and claim 47), 0192-0195; shows the communication ability of locally connected device to a remote client (or devices) via various channels (connections) involving an I/O], the second communication channel passing through a device locally connected to the remote client; [Brands: para 0014-0015; systems/devices for pairing and authorizing devices for real-time collaboration applications as well as software for implementing such methods. Thus, provide participants of a phone conference and their devices between the remote devices mutually, and provide a human-assisted authorization of data channels. See also para 0024; two or more remote participants in a live, bi-directional audio communication e.g. conversation such as in a phone call, a phone conference or a video conference can make use of a system, or method to setup a secure communication channel and exchange confidential information by using audio signature matching, such with audio fingerprinting units that are fed the audio signal of the conversation from each participant]
a display configured to present information to a user of the access device; [Brands: para 0093, 0210, 0314; various examples of a display]
application logic configured to receive activation data from the remote server, to open the second communication channel between the access device and the remote server in response to the activation data [Brands: para 0024-0025; upon communication for participants involve to setup a secure communication channel and exchange confidential information by using audio signature matching. When such a group of matching fingerprints is found, the matching service sends the participants of that group the data needed to uniquely identify one another on that same data network (or optionally another one). Along with these unique identifiers the service also can include a randomly generated shared secret, which can be used to start conventional cryptographic key-exchange protocols. The “activation data” may broadly be in the form of data used to setup or start a process or communication per se. See also para 0055, 0114-0118; per BRI, the “application logic” can be any form of software or program that may connect or establish communication, e.g. software application supporting a human voice audio connection or sharing applications to set up additional secure communication channels for the sharing of electronic data], and to communicate an identifier associated with the access device to the remote server via the second communication channel, wherein the activation data is sent from the remote server to the access device, the identifier of the access device being communicated to the remote server via the first communication channel; and [Brands: para 0055-0063; includes various applications for communication between devices (i.e. remote and server). See para 0066-0083; IP address, user ID token, URL or URI, OpenID, phone number can be given the broadest reasonable interpretation (BRI) for “identifier”]
a processor configured to execute at least the application logic. [Brands: para 0055, 0062, 0192-0196] 
Claim 13:  Brands: para 0099, 0324; discussing the access device of claim 11 wherein the application logic is configured to communicate with a remote API or a customer service agent, via the second communication channel.
Claim 14:  Brands: para 0027; discussing the device of claim 11 wherein the application logic is configured to receive the activation data in a SMS or MMS communication channel.
Claim 15:  Brands: para 0029; discussing the device of claim 11 wherein the identifier of the access devices includes a callerID number.
Claim 16:  Brands: para 0024-0025; discussing the device of claim 11 wherein the application logic is further configured to receive a request for customer service from the remote server, to activate a user input of the access device in response to the request, to display information to a user of the access device in response to the request, to receive input from the user in response to the information, and to communicate the input to the remote server via the second communication channel. [Brands: para 0093, 0210, 0314; various examples of a display and including input]
Claim 17:  Brands: para 0066-0083; discussing the device of claim 11 further comprising identification logic configured to send the identifier of the access device to the remote server via the first communication channel.
As per claim 18:	Brands teach a method of communicating between a client and a server, the method comprising: 
receiving a first communication from the client at the server, via a first communication channel; [Brands: para 0014-0015; systems/devices for pairing and authorizing devices for real-time collaboration applications as well as software for implementing such methods. Thus, provide participants of a phone conference and their devices between the remote devices mutually, and provide a human-assisted authorization of data channels. See also para 0024; two or more remote participants in a live, bi-directional audio communication e.g. conversation such as in a phone call, a phone conference or a video conference can make use of a system, or method to setup a secure communication channel and exchange confidential information by using audio signature matching, such with audio fingerprinting units that are fed the audio signal of the conversation from each participant]
identifying the client based on an identifier of the client received via the first communication channel; [Brands: para 0055-0063; includes various applications for communication between devices (i.e. remote and server). See para 0066-0083; IP address, user ID token, URL or URI, OpenID, phone number can be given the broadest reasonable interpretation (BRI) for “identifier”]
sending activation data to the client, the activation data including a link [Brands: para 0024-0025; upon communication for participants involve to setup a secure communication channel and exchange confidential information by using audio signature matching. When such a group of matching fingerprints is found, the matching service sends the participants of that group the data needed to uniquely identify one another on that same data network (or optionally another one). Along with these unique identifiers the service also can include a randomly generated shared secret, which can be used to start conventional cryptographic key-exchange protocols. The “activation data” may broadly be in the form of various data used to setup or start a process or communication per se where activation data may be fingerprint, identification, PIN/code, or other information for communication. Para 0062, 0447; link to a website or URL/URI that embeds the fingerprinting functionality as a web application] and being configured to open a second communication channel between the server and a device locally connected to the client; [Brands: 0079 (and claim 47), 0192-0195; shows the communication ability of locally connected device to a remote client (or devices) via various channels (connections) involving an various interfaces]
receiving a second communication from an application executing on the client, via the second communication channel; and [Brands: para 0055-0063; includes various applications for communication between devices (i.e. remote and server). See also para 0114-0118; per BRI, the “application” can be any form of software or program that may connect or establish communication, e.g. software application supporting a human voice audio connection or sharing applications to set up additional secure communication channels for the sharing of electronic data]
communicating between the client and the server via the second communication channel. [Brands: para 0055, 0062, 0192-0196]
Claim 19:  Brands: para 0029, 0061; discussing the method of claim 18 wherein the first communication is a telephone call placed using a telephone number associated with the server.
Claim 20:  Brands: para 0099, 0324; discussing the method of claim 18 wherein the activation data is sent to the client via a third communication channel.
Claim 21:  Brands: para 0027; discussing the method of claim 18 wherein the third communication channel is an SMS or MMS channel.
Claim 22:  Brands: para 0029; discussing the method of claim 18 wherein the identifier of the client is a caller ID number or an SMS address.
Claim 23:  Brands: para 0062, 0447; discussing the method of claim 18 wherein the activation data includes a link.
Claim 24:  Brands: para 0066-0083; discussing the method of claim 18 wherein the second communication includes the identifier of the client, the identifier of the client being read from a memory of the client by the application executing on the client.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435